Title: To Thomas Jefferson from Richard O’Bryen, 13 June 1789
From: O’Bryen, Richard
To: Jefferson, Thomas


Algiers, 13 June 1789. “The Cruisers had orders to take the Danes, but I believe Denmark suspecting that on account of their alliance with Russia, that the Grand Seignior would order the Regency of Algiers to make war against the Danes, accordingly the Danes has evacuated the Mediterranean Seas, until the affairs of Europe are more settled. The Danish Ship with the tribute is shortly expected; she is worth fifty thousand dollars: So that the Algerines will not make known publicly their intention of breaking war with Denmark until this Ship arrives with the tribute. I am very sure that Mr. Robindar is very sensible of the intention of those Sea Robbers, the terror and scourge of the Christians. The reason the Algerines has not committed any depredations on the English is, that the Cruisers has not met with any of them richly loaded, for if they had met a rich Ship from London for Livorna, they would certainly have brought her into port, and would have said, that said Ship was loaded for the Enemy of Algiers at Livorna; But if that was not a sufficient excuse, hove overboard or clipt the pass.—Consul Logie has been treated with much contempt by the Algerine ministry, and you may depend that when the Dey goes to his long home that his successor will not renew the peace with Great Britain without a large sum of money is paid and very valuable presents. This I well know, the whole ministry says that the peace with the English is very old, and that the English must conform to the custom  of other nations in giving the Government here money and presents. In fact the Algerines are trying their endeavours to find some nation to break the peace with them. I think if they had treated the English in such a manner as they have the French, that the English would resent it.”
“What dependence or faith could be given to a peace with the Algerines considering their present haughtiness, and with what contempt and derision do they treat all nations with; so that in my opinion, until the Algerines more strictly adhere to the Treaties they have already made, it would be impolitic in any nation to try to make peace here; for I see they take more from the Nations they are at peace with than they do from those that they are at declared war with. The Portuguese I hope will keep the Algerines inside the straights; for only consider the bad consequence of the Algerines going into Mar Grandi. Should the Portuguese make a sudden peace with this Regency, the Algerines would immediately go out of the Straights and of course take many an American.”
